OPINION — AG — ** LEGISLATOR — COMPENSATION — CONVICTION ** (1) A STATE LEGISLATOR ELECTED TO FILL THE VACANCY CREATED BY A LEGISLATOR SUSPENDED UNDER ARTICLE VIII, SECTION 1 AFTER FELONY CONVICTION IS ENTITLED TO FULL LEGISLATIVE COMPENSATION FOR THE DURATION OF THE SUSPENSION. (2) PURSUANT TO ARTICLE VIII, SECTION 1, A STATE LEGISLATOR SUSPENDED FROM OFFICE AFTER BEING FOUND GUILTY OF A FELONY IS ENTITLED TO ALL OF HIS ACCUMULATED PAY AND ALLOWANCE THAT WERE WITHHELD DURING HIS SUSPENSION UPON HIS REINSTATEMENT TO OFFICE AFTER HIS CONVICTION IS OVERTURNED BY A COURT OF COMPETENT JURISDICTION. (APPEAL, REVERSAL SALARY, CRIMINAL PROCEEDINGS, REMOVAL) CITE: OPINION NO. 83-235, ARTICLE VIII, SECTION 1 (THOMAS L. SPENCER)